Case: 10-50712 Document: 00511449397 Page: 1 Date Filed: 04/18/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                                         April 18, 2011
                                           No. 10-50712
                                         Summary Calendar                                Lyle W. Cayce
                                                                                              Clerk

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee

v.

RAUL GARCIA-NEVAREZ,

                                                           Defendant-Appellant


                       Appeal from the United States District Court
                            for the Western District of Texas
                                USDC No. 3:09-CR-3418-2


Before GARWOOD, DAVIS and OWEN, Circuit Judges.
PER CURIAM:*
        Raul Garcia-Nevarez (Garcia) appeals from his four concurrent 24-month
sentences imposed following his convictions for two counts of conspiring to
illegally export defense articles and two counts of aiding and abetting the illegal
export of defense articles; his sentences each fall well below the applicable
guidelines range.
        Garcia asserts no procedural error. He claims only that the sentence is
substantively unreasonably long in light of the 18 U.S.C. § 3553(a) factors. We



        *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.
    Case: 10-50712 Document: 00511449397 Page: 2 Date Filed: 04/18/2011




ordinarily review sentences for reasonableness under an abuse of discretion
standard. Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Alonzo,
435 F.3d 551, 554 (5th Cir. 2006). However, because Garcia did not object to the
unreasonableness of his sentence in the district court, our review is for plain
error only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). We
decline his invitation to engage in impermissible “substantive second-guessing
of the sentencing court.” United States v. Cisneros-Gutierrez, 517 F.3d 751, 767
(5th Cir. 2008).
      AFFIRMED.